Citation Nr: 9934516	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-20 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant had active service in the Marine Corps from 
January 1987 June 1989.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida which denied 
entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities.

In August 1999, a Travel Board hearing was held at the RO 
before Michael D. Lyon, who is the Board Member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1999).  During that hearing, the appellant submitted a 
written waiver of consideration of additional evidence by the 
RO.  See 38 C.F.R. §§ 19.37, 20.1304 (1997).  However, this 
evidence consisted of a June 1997 written statement from a 
physician that had already been made part of the claims file.  
While the appellant stated that he would be submitting 
additional evidence, no further evidence has been submitted 
to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant has a high school diploma and some junior 
college education.  The appellant's work experience mostly 
consists of gainful employment in various sales positions; he 
was last employed in 1998 in nursery sales.  He is also 
currently engaged in running a home-based T-shirt business.

3.  The appellant's service-connected disabilities consist of 
a lumbar spine disability, evaluated as 60 percent disabling, 
a cervical spine disability evaluated as 10 percent 
disabling, a skin disability evaluated as 10 percent 
disabling and a right hip disability evaluated as 10 percent 
disabling.  These conditions result in a combined service 
connected disability rating of 70 percent. 

4.  With full consideration of the appellant's educational 
background and occupational experience, the competent and 
probative evidence does not show that the appellant's 
service-connected disabilities are of sufficient severity as 
to prevent him from engaging in some form of substantially 
gainful employment consistent with his education and 
occupational experience.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5107(West 1991); 38 C.F.R. §§ 3.321(b), 
3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's total rating 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a), in that he has presented a claim which is 
plausible.  The Board is also satisfied that all reasonable 
efforts have been expended to develop the evidence in regard 
to the claim and that no further assistance to the veteran is 
required to satisfy the VA's duty to assist him in the 
development of his claim as mandated by 38 U.S.C.A. 
§ 5107(a).  There is no indication that there are other 
available records which should be obtained.  Therefore, no 
further development is required in order to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  The existence or 
degree of non-service-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating 
agency, such service-connected disabilities render the 
veteran unemployable.  Presently, the appellant's combined 
schedular evaluation is 70 percent.  38 C.F.R. §§ 3.340, 
4.16, 4.25.

A determination regarding individual unemployability due to 
service-connected disorders involves consideration of 
objective impairment with consideration of factors affecting 
the individual, where necessary, to reflect the true level of 
the veteran's disability.  Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  An unemployability rating is based 
primarily upon the average impairment in earning capacity.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.

In this case it is noted that the appellant has approximately 
two years of junior college education, and has had 
occupational experience in sales.  He has testified that he 
last worked in 1998, in nursery sales, and that he also was 
currently involving in running a T-shirt business out of his 
home.

The Board initially notes that, under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant on motion.  The Board notes that disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  However, a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, for example.  38 C.F.R. § 4.40.  The provisions of 
38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into 
whether there is limitation of motion, weakness, excess 
fatigability, incoordination, and impaired ability to execute 
skilled movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.

The appellant testified at he was not able to maintain a full 
working day due to his back, neck and hip, in that his pain 
starts increasing after three hours and he becomes tired.  
See Travel Board Hearing Transcript pp. 1-3.  He stated that 
he was minimally engaged in running a home T-shirt business 
and that he had been employed in nursery sales the previous 
year.  He also noted that he had past employment as an aide 
in an elementary school.  See Travel Board Hearing Transcript 
pp. 3-4.  The appellant further stated that he cannot get 
comfortable for a long period of time; that his back tightens 
up and goes into spasms; that he suffers from quick shooting 
pains into his legs that are alleviated by movement; that his 
low back disability with its constant aching pain is the 
principal disability that interferes with employment; that 
his right hip strain comes and goes; and that his cervical 
strain comes and goes.  See Travel Board Hearing Transcript 
pp. 5-10.  He also testified that he experiences an increase 
in symptoms after a few hours of activity; and that he had 
not applied for Social Security Administration benefits.  See 
Travel Board Hearing Transcript pp. 11-12.

Review of the recent medical evidence of record reveals that 
the appellant underwent a VA lumbar spine examination in June 
1997.  He complained of constant pain and muscle spasm in his 
lower back, with pain radiating into both lower extremities.  
On physical examination, there were no significant postural 
abnormalities and there were no fixed deformities.  The 
appellant demonstrated forward flexion of 56 degrees; 
backward extension from 26 to 40 degrees; left lateral 
flexion of 18 degrees; right lateral flexion of 22 degrees; 
left rotation of 20 degrees; and right rotation of 25 
degrees.  The appellant was noted to have discomfort and pain 
in all movements.  The examiner stated that there was no 
significant muscle atrophy and no sensory or motor loss.  
Deep tendon reflexes were 2+ bilaterally.  The diagnosis 
rendered was chronic lumbar spine strain and small herniated 
disc at L4-5.  

The appellant also underwent a VA orthopedic examination in 
October 1997.  He complained of constant pain in his neck and 
his back with weakness and easy fatigability.  He stated that 
he currently was not on any medication, although he did 
report taking Aleve for his constant hip pain.  He reported 
some tingling in his upper extremities and said that his neck 
flared up once a week (accompanied by headaches) and his back 
twice a week.  The appellant stated that the more his back 
hurts, the more his neck hurts.  On physical examination of 
the cervical spine, there was no postural abnormality, no 
fixed deformity and no sign of muscle spasms.  The appellant 
demonstrated cervical spine forward flexion of 18 degrees; 
backward extension of 16 degrees; left lateral flexion of 15 
degrees; right lateral flexion of 20 degrees; left lateral 
rotation of 30 degrees; and right lateral rotation of 35 
degrees.  He was noted to have pain in all directions.  The 
appellant demonstrated right hip flexion of 45 degrees; this 
was accomplished with apparent severe pain and the examiner 
was unable to evaluate adduction, abduction, or internal or 
external rotation.  Radiographic examination revealed a 
normal cervical spine and a normal right hip.  The examiner 
noted that the appellant's range of motion was accomplished 
with considerable pain, fatigue, weakness and incoordination.

The appellant was hospitalized in a VA facility for three 
weeks in February and March of 1996.  He was treated in the 
chronic pain program.  On physical examination at the time of 
admission, he demonstrated a normal gait and his coordination 
testing was normal.  Tenderness was noted in the trochanteric 
bursa and the lumbosacral spine.  During the chronic pain 
program, the appellant received physical therapy, assistance 
in a walking program, daily pool therapy, occupational 
therapy, and therapeutic exercises.  He also attended group 
sessions on chronic pain and recreation.  The discharge note 
stated that the appellant had no complications or problems 
during the hospitalization and that he did quite well.  He 
was noted to have achieved goals of decreasing pain, and 
increasing functional activity.

The appellant underwent a skin examination in April 1993.  He 
complained of swelling and constant itching  and a rash on 
the face, neck, ears and buttocks.  Physical examination 
revealed erythematous macular papular rash on the face and 
the beard area, as well as on the neck and the inner aspects 
of both thighs.  An allergic dermatitis was suspected above 
the neck and contact dermatitis below.  The claims file 
includes color photographs of the affected areas.  

In June 1996, the appellant was referred by the VA to 
Goodwill Industries for vocational assessment.  He underwent 
initial evaluation in June and July of that year, but he 
failed to return for follow-up or respond to communications 
from Goodwill.  Transcripts reveal that he earned 21 credits 
at a junior college and six credits at the Irvine Valley 
College.  The appellant reported an occupational history that 
included tobacco sales, nursery sales and sporting good 
sales.  He reported that he had not looked for a sales job 
that did not involve excessive walking, standing or sitting.  
He also denied being in receipt of any government aid besides 
what he got from the VA.  Based on the information obtained, 
the Goodwill evaluator determined that the appellant was 
restricted in terms of lifting, carrying, pushing, climbing, 
standing and working in high places, and noted that the 
appellant reported being restricted in walking, driving, 
sitting and performing yard work.  The skin disability was 
not mentioned as causing any vocational impairment.  The 
evaluator concluded that the appellant had not attempted to 
transfer his sales skills into positions that would not 
involve prolonged sitting, standing or walking.  The 
evaluator further concluded that the appellant did not appear 
to have a serious employment handicap.  

The appellant sought reinstatement of his vocational 
rehabilitation in December 1996.  However, the appellant 
subsequently canceled two appointments and his case was 
returned to the VA because of the appellant's failure to 
report.  Evaluation of his commitment to the rehabilitation 
process was recommended before he was re-referred by VA to 
Goodwill.  The appellant apparently did not undergo any 
further vocational evaluation with Goodwill or the VA.

The appellant's service-connected disabilities consist of a 
lumbar spine disability, evaluated as 60 percent disabling, a 
cervical spine disability evaluated as 10 percent disabling, 
a skin disability evaluated as 10 percent disabling and a 
right hip disability evaluated as 10 percent disabling.  
These conditions result in a combined service connected 
disability rating of 70 percent.  It is apparent that 
appellant's lumbar and cervical spine disabilities are the 
most disabling of the service-connected disabilities.

A 60 percent rating is warranted when a low back disorder 
produces or more nearly approximates pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  A higher evaluation of 100 percent is 
available only when there is complete bony fixation 
(ankylosis) of unfavorable angle and such has not been 
demonstrated in this case.  

Under Diagnostic Code 5290, a 20 percent evaluation is 
assigned for moderate limitation of cervical spine motion.  A 
30 percent evaluation may be assigned for severe limitation 
of motion.  38 C.F.R. § 4.71a.  Ankylosis of the cervical 
spine in a favorable position warrants a 30 percent rating 
and an unfavorable position warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5287.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome with recurring attacks with intermittent relief and 
a 20 percent evaluation is warranted for moderate 
intervertebral disc syndrome with recurring attacks.  
Diagnostic Code 5293.

After having reviewed the evidence, the Board concludes that, 
for purposes of a total rating, the evidence supports a 
rating of 20 percent for the appellant's cervical spine 
disability, but not more.  There is no indication of 
ankylosis of the cervical spine and thus consideration of 
Diagnostic Code 5287 is not appropriate.  See 38 C.F.R. Part 
4, Diagnostic Code 5287.  There is, however, limitation of 
motion in the cervical spine as stated by the October 1997 VA 
examination report.  In this case, the limitation of motion 
demonstrated by the appellant is moderate at worst; the 
maximum a veteran can receive for moderate limitation of 
motion of the cervical spine is 20 percent.  See 38 C.F.R. 
Part 4, Diagnostic Code 5290.  There is no current medical 
evidence demonstrating the existence of disc pathology that 
represents a separate disorder, and therefore a separate 
rating is not merited.  38 C.F.R. § 4.14.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the low back, neck and right hip.  There is no 
"entirely different function" affected by the neurologic 
versus the orthopedic findings that would warrant a separate 
evaluation.  See 38 C.F.R. § 4.55; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The pain and functional limitations caused 
by the low back disorder, the neck disorder and the right hip 
disorder are contemplated in the ratings that have been 
assigned.  Thus, 38 C.F.R. § 4.40, et seq. do not provide 
basis for the assigning of any separate or increased 
disability rating for the purpose of a finding of individual 
unemployability.

The combined evaluation, in light of the discussion above, is 
still 70 percent.  It should be recognized that the 70 
percent combined rating assigned for the service-connected 
disabilities suggests that, insofar as average industrial 
impairment is concerned, the appellant retains a 30 percent 
industrial functioning capability.  In summary, the negative 
evidence includes the fact that appellant's service-connected 
disabilities did not preclude substantially gainful 
employment between 1990 and 1998; and his leaving of various 
jobs was due, in part, to an inability to perform the lifting 
or driving connected with a sales job, not an inability to 
engage in nonstrenuous, nonmanual industrial endeavors. 

The negative evidence includes the October 1996 Goodwill 
vocational rehabilitation evaluation which indicated that the 
service-connected disabilities are not of such severity as 
would preclude all forms of employability, such as 
nonstrenuous, nonmanual labor.  There is no competent, 
credible evidence indicating that the appellant has been 
medically ordered to refrain from performing all forms of 
gainful employment, such as relatively nonstrenuous, 
nonmanual activities consistent with his educational and 
occupational background.  Arguably, individuals with 27 
college credits and extensive sales experience may be of 
relatively high job marketability, with commensurate expected 
earnings potential, even though employment options are 
limited to relatively nonstrenuous, nonmanual positions.

The evidence does not show that appellant's service-connected 
disabilities, either singularly or in combination with each 
other, preclude positions he is capable of working in, such 
as relatively nonstrenuous, nonmanual, unskilled occupations.  
It is necessary that when considering solely the service-
connected disabilities, there exists no employment which he 
is capable of performing were it offered to him.  In Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court held 
that:

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is a recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.

It is the Board's opinion that the negative evidence 
outweighs the positive as to whether the appellant's service-
connected disabilities preclude substantially gainful 
employment, for the foregoing reasons.  Again, the competent, 
credible evidence does not support the proposition that he 
is, in fact, unemployable due solely to service-connected 
disabilities.  The service-connected lumbar and cervical 
spine disabilities, the right hip disability and the skin 
disability, while limiting his employment options to some 
extent, would not prevent relatively nonstrenuous, nonmanual 
industrial activities.  The evidence does not show that the 
service-connected disabilities, either singularly or in 
combination with each other, present such an unusual or 
exceptional disability picture with related factors as marked 
interference with all forms of substantially gainful 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards, as is required for extraschedular consideration.  
38 C.F.R. § 4.16(b).  In fact, the record is devoid of 
evidence of recent treatment, with only one hospitalization 
that was noted to be successful in reducing the appellant's 
pain and increasing his functional capacity.  Consequently, a 
total rating based on individual unemployability is not 
warranted.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  Since the 
preponderance of the evidence is against allowance of this 
issue on appeal, the benefit-of-the-doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

